Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Status: Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 09-24-2020 under new application; which have been placed of record in the file. Claims 1-20 are pending. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03-17-2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action,

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-14 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOBAYASHI Hidekazu (US 20070273279 A1) in view of Yang Yang et al. (US 20040027849 A1).

Regarding Claim 1, KOBAYASHI Hidekazu (US 20070273279 A1) suggests a display unit (paragraph 27 suggests the display device being an Organic EL or (Electro luminescent) light emitting display), comprising: a first electrode; a second electrode above the first electrode, and a functional layer disposed between the first electrode and the second electrode (paragraph 8, figure 1A, second electrode150, first electrode 106 and functional layer 108), wherein the functional layer (figure 3B Item # 108,  comprises a luminescent material (paragraph 8).
KOBAYASHI Hidekazu (US 20070273279 A1) fails to suggest electrical bistable characteristics.

KOBAYASHI Hidekazu (US 20070273279 A1) teaches display with first electrode and second electrode and functional layer deposited in between.
Yang Yang et al. (US 20040027849 A1) teaches the functional layer is bistable.
KOBAYASHI Hidekazu (US 20070273279 A1) teaches a function layer including an organic EL luminescent layer that emits light
KOBAYASHI Hidekazu (US 20070273279 A1) does not teach the functional layer is bistable
KOBAYASHI Hidekazu (US 20070273279 A1) contained a device which differed the claimed process by the substitution of the step of the functional layer is bistable. Yang Yang et al. (US 20040027849 A1) teaches substituted step of the functional layer is bistable and their functions were known in the art to enabling to achieve switching function on luminescent elements or material. KOBAYASHI Hidekazu (US 20070273279 A1) step of the functional layer is bistable of Yang Yang et al. (US 20040027849 A1) and the results would have been predictable and resulted in enabling to switch the state of a luminescent layer.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 2, KOBAYASHI Hidekazu (US 20070273279 A1) suggest the functional layer comprises an electroluminescent layer (paragraph 8) and an auxiliary layer (please see figure 3B, item 150 second electrode item 106 first electrode, item 108 functional layer and  auxiliary layer 107)  and the electroluminescent layer and the auxiliary layer are superposed on each other (paragraph 66).

Regarding Claim 3, KOBAYASHI Hidekazu (US 20070273279 A1) suggests  the electroluminescent layer is made of any one of MEH-PPV, Ir(ppy)s. Alas, PPY, an anthracene organic material and a fluorene organic material: and the auxiliary layer is made of any one of PEG, PEO, PEDOT and PMMA (paragraph 65).
Please also see prior art of Yang Yang et al. (US 20040027849 A1) disclosure paragraphs 38, 39.

Regarding Claim 4, KOBAYASHI Hidekazu (US 20070273279 A1) suggests the first electrode is made of a metal conductive material, and the second electrode is made of a transparent conductive material (paragraph 44)

Regarding Claim 5, KOBAYASHI Hidekazu (US 20070273279 A1) suggests the auxiliary laver is disposed on the first electrode, the electroluminescent layer is disposed on the auxiliary layer, and the second electrode is disposed on the electroluminescent layer (please see figure 3B, item 150 second electrode item 106 first electrode, item 108 functional layer and auxiliary layer 107) and the electroluminescent 
Please also see prior art of Yang Yang et al. (US 20040027849 A1) disclosure paragraphs 38, 39.

Regarding Claim 6, KOBAYASHI Hidekazu (US 20070273279 A1) suggests a thickness of the electroluminescent layer is in a range of 10nm to 30nm, and/or a thickness of the auxiliary layer is in a range of 30nm to 50nm (please see paragraph 64 suggests auxiliary layer 107 thickness is 50 nm).

Regarding Claim 8, KOBAYASHI Hidekazu (US 20070273279 A1) suggests the control circuit comprises a plurality of switching transistors (please see figure 7, paragraphs 82, 83 item 708), a plurality of gate lines and a plurality of data lines (figure 7, item # 702 scan lines or gate lines, 704 data lines or signal lines paragraphs 82, 83), the plurality of switching transistors are arranged in an array, each of the plurality of switching transistors comprises a gate (please see figure 7, item # 702 scan lines or gate lines, 704 data lines or signal lines paragraphs 82, 83), a first electrode and a second electrode, the gates of one row of the switching transistors are correspondingly coupled to one of the plurality of grid lines (please see figure 7, paragraphs 82, 83), the first electrodes of one column of the switching transistors are correspondingly coupled to one of the plurality of data lines (please see figure 7, item # 702 scan lines or gate lines, 704 data lines or signal lines paragraphs 82, 83  please notice column of the 

Regarding Claim 9, KOBAYASHI Hidekazu (US 20070273279 A1) suggests the electroluminescent lavers of the plurality of display units are made of a same material (paragraph 86)

Regarding Claim 10, KOBAYASHI Hidekazu (US 20070273279 A1) suggests a display unit combination is formed by a plurality of adjacent display units, and the electroluminescent layers of different display units in the display unit combination are made of luminescent materials of different colors (figure 7, paragraph 82, 83, 86 luminescent with cathode and anode forms EL or electroluminescent having color green, blue and red).



Regarding Claim 12, KOBAYASHI Hidekazu (US 20070273279 A1) suggests the electroluminescent lavers of the three adjacent display units in the display unit combination include a red electroluminescent material, a green electroluminescent material and a blue electroluminescent material, respectively (figure 7, paragraph 82, 83, 86 luminescent with cathode and anode forms EL or electroluminescent having color green, blue and red).

Regarding Claim 13, KOBAYASHI Hidekazu (US 20070273279 A1) suggests the red electroluminescent material is MEH-PPYV, the green electroluminescent material is Ir(ppy); or Alg3, and the blue electroluminescent material is PPV, an anthracene organic material or a fluorene organic material (figure 7, paragraph 82, 83, 86, luminescent with cathode and anode forms EL or electroluminescent having color green, blue and red, paragraph 65 suggests EL material being PPV, an anthracene organic material or a fluorene organic material).

Regarding Claim 14, KOBAYASHI Hidekazu (US 20070273279 A1) suggests a display device, comprising the display substrate (figure 3A item 101 substrate)


KOBAYASHI Hidekazu (US 20070273279 A1) fails to suggest where the luminescent material embedded in functional layer comprises electrical bistable characteristics.
However, in the Applicant’s field of endeavor prior art of Yang Yang et al. (US 20040027849 A1) suggests functional layer electrical bistable characteristics (paragraph 46 suggests a bistable layer sandwiched between first and second electrodes, paragraph 63 suggests bistable functional layer comprises luminescent layer paragraph 34 suggests electrical bistable characteristics).
KOBAYASHI Hidekazu (US 20070273279 A1) teaches display with first electrode and second electrode and functional layer deposited in between.
Yang Yang et al. (US 20040027849 A1) teaches a luminescent material embedded in functional layer comprises electrical bistable characteristics 
KOBAYASHI Hidekazu (US 20070273279 A1) teaches a function layer including an organic EL luminescent layer that emits light
KOBAYASHI Hidekazu (US 20070273279 A1) does not teach the functional layer is bistable
a device which differed the claimed process by the substitution of the step of the functional layer is bistable. Yang Yang et al. (US 20040027849 A1) teaches substituted step of the functional layer is bistable and their functions were known in the art to enabling to achieve switching function on luminescent elements or material. KOBAYASHI Hidekazu (US 20070273279 A1) step of the functional layer is bistable of Yang Yang et al. (US 20040027849 A1) and the results would have been predictable and resulted in enabling to switch the state of a luminescent layer.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 18, Yang Yang et al. (US 20040027849 A1) suggests the forming an auxiliary layer comprises: dissolving a material of the auxiliary laver to form a solution: forming an initial film by spin-coating of the solution; and performing an annealing treatment on the initial film to form the auxiliary layer (paragraphs 63, 67).

Regarding Claim 19, Yang Yang et al. (US 20040027849 A1) suggests the forming an electroluminescent layer comprises: dissolving a material of the electroluminescent layer to form a solution; forming an initial film by spin-coating of the solution; and performing an annealing treatment on the initial film to form the  electroluminescent layer (paragraphs 38, 39, 63, 67).


Please also see prior art of Yang Yang et al. (US 20040027849 A1) disclosure paragraphs 38, 39 63, 67.

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOBAYASHI Hidekazu (US 20070273279 A1) in view of Yang Yang et al. (US 20040027849 A1) as applied to Claims 1-6, 8-14 and 17-20 above and further in view of ZHANG Qing et al. (US 20170372113 A1).

 	Regarding Claim 7, KOBAYASHI Hidekazu (US 20070273279 A1) in view of Yang Yang et al. (US 20040027849 A1) fails to suggest the display substrate further comprises a control circuit, the control circuit is coupled to each of the display units to control the display unit to be in a first conductivity state or a second conductivity state and enable the display unit to emit light or not to emit light, so as to realize display of the display substrate.
However, prior art of ZHANG Qing et al. (US 20170372113 A1) suggests the display substrate (paragraph 204) further comprises a control circuit (paragraph 204 suggests the control circuit for driving pixel circuit), the control circuit is coupled to each of the display units to control the display unit (paragraph 204 suggests coupled to each pixel unit or display unit) to be in a first conductivity state or a second conductivity state and enable the display unit to emit light or not to emit light, so as to realize display of the 
KOBAYASHI Hidekazu (US 20070273279 A1) teaches display with first electrode and second electrode and functional layer deposited in between.
ZHANG Qing et al. (US 20170372113 A1) teaches the display substrate further comprises a control circuit, the control circuit is coupled to each of the display units to control the display unit to be in a first conductivity state or a second conductivity state and enable the display unit to emit light or not to emit light, so as to realize display of the display substrate.
KOBAYASHI Hidekazu (US 20070273279 A1) teaches a function layer including an organic EL luminescent layer that emits light
KOBAYASHI Hidekazu (US 20070273279 A1) does not teach the display substrate further comprises a control circuit, the control circuit is coupled to each of the display units to control the display unit to be in a first conductivity state or a second conductivity state and enable the display unit to emit light or not to emit light, so as to realize display of the display substrate.
KOBAYASHI Hidekazu (US 20070273279 A1) contained a device which differed the claimed process by the substitution of the step of the display substrate further comprises a control circuit, the control circuit is coupled to each of the display units to control the display unit to be in a first conductivity state or a second conductivity state and enable the display unit to emit light or not to emit light, so as to realize display of the display substrate. ZHANG Qing et al. (US 20170372113 A1) teaches substituted step of the display substrate further comprises a control circuit, the control circuit is coupled to each of the display units to control the display unit to be in a first conductivity state or a second conductivity state and enable the display unit to emit light or not to emit light, so as to realize display of the display substrate and their functions were known in the art to enabling to protect light emitting element. KOBAYASHI Hidekazu (US 20070273279 A1) step of the display substrate further comprises a control circuit, the control circuit is coupled to each of the display units to control the display unit to be in a first conductivity state or a second conductivity state and enable the display unit to emit light or not to emit light, so as to realize display of the display substrate of ZHANG Qing et al. (US 20170372113 A1) and the results would have been predictable and resulted in enabling to protect light emitting element (ZHANG Qing et al. (US 20170372113 A1) paragraph 220).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 15, ZHANG Qing et al. (US 20170372113 A1) suggests a scanning stage of a frame of image, providing, by the control circuit, a driving voltage to the display unit to enable the display unit to reach a first conductivity state or a second conductivity state; and after scanning of the frame of image is finished, stopping, by the control circuit, driving of the display unit such that the display unit maintains the first conductivity state or the second conductivity state of the display unit in the scanning stage of the frarne of image for a set time period  (figure 12d 204, paragraphs 217-220 suggests frame of image for a set time period , a driving voltage to the display unit to .

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant is requested to review cite prior arts on USPTO 892’s.

ZHANG Qing et al. (US 20170372113 A1) disclosure; paragraph174 suggests auxiliary functional layer.
Hua Wanming et al. (US 20170271624 A1) disclosure; paragraphs 6, 30-39, 49, 52, 54, 61, 63, 64, 66, 69, 71, 77, 84, 85.
ZHANG Peng (US 20160260789 A1) disclosure; paragraphs 27, 36-38, 41-44, 49-50, 58, 62, 65, 68, 69, 70.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668. The examiner can normally be reached Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

02-02-2021